TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00487-CV


Elderidge Vanderhorst Hills, Appellant

v.

Bell County Law Enforcement, et al., Appellees




FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT
NO. 251,569-B, HONORABLE GORDON G. ADAMS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant Elderidge Vanderhorst Hills had filed a pro se notice of appeal from
the district court's order dismissing his case after finding that his Petition did not comply with
Chapter 14 of the Civil Practice and Remedies Code.  See Tex. Civ. Prac. & Rem. Code Ann.
§ 14.003 (West 2002).  Appellant's brief was due in this Court on October 26, 2011, and is overdue.
If an appellant fails to file a brief, this Court may dismiss the appeal for want of prosecution unless
the appellant reasonably explains the failure and appellee is not significantly injured by that failure.
See Tex. R. App. P. 38.8(a)(1).  On November 15, 2011, we sent notice to appellant that his brief
was overdue and that the appeal may be dismissed for want of prosecution if appellant did not
submit a proper motion to this Court on or before November 28, 2011.  To date, no brief or motion
for extension of time has been filed.  Accordingly, we dismiss the appeal for want of prosecution.
See Tex. R. App. P. 42.3(b).

						__________________________________________
						Bob Pemberton, Justice
Before Chief Justice Jones, Justices Pemberton and Rose
Dismissed for Want of Prosecution
Filed:   January 20, 2012